DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11-14, 17, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it recites “a conditioning circuit configured to generate the trigger pulse in response to an arbitrarily selected external synchronization signal applied to each of the plurality of processors.” However, the phrase “arbitrarily selected” is not defined as a specific amount or specific condition upon which the system can act upon. The phrase lacks concrete definition that allows for one of ordinary skill in the art to determine the actual scope of the claim.
Claims 12-14 are dependent upon claim 11, which is also renders them indefinite as they depend upon an indefinite parent claim.
Claims 17 and 22-24 are considered to be indefinite for the same reason(s) as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US20120033771).
Regarding claim 1, Wei teaches an audio processor (¶33, hardware components including a processor) comprising:
a plurality of audio channels (Fig. 5, ¶58, plurality of audio inputs and ASRC 100 is of a multi-channel type);
a plurality of processing chains respectively coupled to the plurality of audio channels, each of the processing chains being configured to convert audio data from a first sample rate to a second sample rate (Fig. 5, plurality of sample rate converters 110 associated with each of the plurality of inputs); and
a synchronization controller configured to generate synchronization pulses for the plurality of processing chains in response to a trigger pulse (¶64, reference clock signal is used to generate the desired synchronization pulses; these references pulses are generated in response to the different input clock signals),
wherein the synchronization pulses each have a period corresponding to the second sample rate (Fig. 6, ¶63, synchronization pulses correspond to the desired sampling rate generated by the reference clock source), and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US20120033771) in view of Chieng et al (US20090143884, hereinafter “Chieng”).
Regarding claim 3, Wei fails to explicitly teach wherein the second sample rate is lower than the first sample rate by a decimation ratio and wherein each of the plurality of processing chains is configured to low pass filter and decimate the audio data of a corresponding audio channel using a corresponding one of the synchronization pulses.
Chieng teaches wherein the second sample rate is lower than the first sample rate by a decimation ratio and wherein each of the plurality of processing chains is configured to low pass filter and decimate the audio data of a corresponding audio channel using a corresponding one of the synchronization pulses (Fig. 2, audio data can be up-sampled and down-sampled [decimated]; audio data is also filtered using a low pass filter; see also Wei, ¶2, down-sampling is known and possible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio sample rate converter (as taught by Wei) with LPF (as taught by Chieng). The rationale to do so is to combine prior art elements according to known methods 
Regarding claim 9, Wei in view of Chieng teaches wherein the synchronization controller includes:
a conditioning circuit configured to generate the trigger pulse in response to a reset pulse (Chieng, ¶51-52, rate converter can reset the counters at intervals wherein the counters affect the synchronization).

Allowable Subject Matter
Claims 11-24 allowed upon overcoming the above rejection(s).
Claims 2, 4-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651